Name: Council Regulation (EEC) No 40/93 of 8 January 1993 amending Regulation (EEC) No 2656/92 concerning certain technical modalities in connection with the application of Regulation (EEC) No 1432/92 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro
 Type: Regulation
 Subject Matter: competition;  Europe;  agri-foodstuffs;  financial institutions and credit;  economic policy
 Date Published: nan

 13. 1 . 93 Official Journal of the European Communities No L 7/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 40/93 of 8 January 1993 amending Regulation (EEC) No 2656/92 concerning certain technical modalities in connection with the application of Regulation (EEC) No 1432/92 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro have or will become redundant as far as the Republic of Croatia and the former Yugoslav Republic of Macedonia are concerned ; Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 1432/92 of 1 June 1992 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro ('), Whereas, by Regulation (EEC) No 2656/92 (2), the Council established certain technical modalities in connecting with the application of Regulation (EEC) No 1432/92 ; Whereas it is of the utmost importance to ensure an effective application of the embargo on the Republics of Serbia and Montenegro ; Whereas a system of Sanctions Assistance Missions has been established within the framework of the Conference on Security and Cooperation in Europe (CSCE); Whereas a Sanctions Assistance Mission already functions effectively in the territory of the former Yugoslav Republic of Macedonia and will be established in the Republic of Croatia ; Whereas this system of Sanctions Assistance Missions enables the competent authorities of the Republic of Croatia and of the territory of the former Yugoslav Republic of Macedonia to control effectively the exports from or through its territory to the Republics of Serbia and Montenegro ; Whereas the current state of war in the Republic of Bosnia-Herzegovina makes it difficult at this stage to establish a Sanctions Assistance Mission in this Republic ; Whereas, under these circumstances, the technical moda ­ lities, as established by Regulation (EEC) No 2656/92, Article 1 As from 15 January 1993, Articles 1 and 2 of Regulation (EEC) No 2656/92 shall be replaced by the following : 'Article 1 The export to the Republic of Bosnia-Herzegovina of all commodities and products originating in, or coming from, the Community shall be subject to the presentation of a prior authorization for export to this Republic by the competent authorities of the Member States. Article 2 The prior export authorization shall be issued under the condition that an import licence has been issued by the competent authorities of the Republic of Bosnia-Herzegovina. It must be guaranteed that these authorities will confirm the arrival of the goods covered by the prior export authorization.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 151 , 3 . 6. 1992, p. 4. (2) OJ No L 266, 12. 9. 1992, p. 27. 13 . 1 . 93No L 7/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 January 1993 . For the Council The President U. ELLEMANN JENSEN